OPINION — AG — ** SHERIFF FEES — COURT CLERK ** UNDER THE STATUTES OF OKLAHOMA, INCLUDING 19 O.S. 515.1 [19-515.1] THE COUNTY FROM WHICH  SUMMONS OR NOTICE IN A JUVENILE MATTER IS ISSUED TO ANOTHER COUNTY TO BE SERVED IS NOT LIABLE FOR ANY OF THE SHERIFF'S FEES PRESCRIBED BY 28 O.S. 39 [28-39] IN CONNECTION THEREWITH, AND CONSEQUENTLY, SUCH FEES MAY NOT BE PAID OUT OF AN ITEM OF APPROPRIATION FOR "FOREIGN SERVICE". (JUVENILE ACT, OUT OF COUNTY, JURISDICTION, SUBPOENA) CITE: 10 O.S. 101 [10-101], 19 O.S. 515.1 [19-515.1], 28 O.S. 39 [28-39] (JAMES C. HARKIN)